Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 11/24/2021 in which claims 1 and 3-17 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (WO 2011/105230 A1) in view of Nishida (WO 2017/191750 A1 with US 2019/0104308 being used hereinafter for all citation purposes).

As to claim 1, Kitaura teaches a data processing apparatus comprising:

a coefficient conversion section configured to convert a first filter coefficient into a second filter coefficient different based on a particular coefficient, wherein the second filter coefficient is different from the first filter coefficient ([0060] and [0064]-[0068] including Equation (1) and [0092]-[0103] including Equation (2) for filter coefficients h’(i,j) and predictive filter coefficients p(i,j));



Kitaura does not teach wherein the particular coefficient is a conversion coefficient; and the conversion coefficient is obtained based on a process of conversion coefficient learning that statistically minimizes an error of the second filter coefficient obtained based on the conversion coefficient.

However, Nishida teaches wherein the particular coefficient is a conversion coefficient; and the conversion coefficient is obtained based on a process of conversion coefficient learning that statistically minimizes an error of the second filter coefficient obtained based on the conversion coefficient (see [0181]-[0188] including Equations (4)-(8); also see [0229]-[0232] including Equations (15)-(16); further see [0269]-[0275] including Equations (21)-(24)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present technology can be applied, for example, an encoding apparatus and a decoding apparatus of an image (Nishida; abstract).

As to claim 14, the apparatus of claim 11 performs all the steps of the method of claim 14. Therefore, claim 14 is rejected similarly as claim 1.

As to claim 3, Kitaura further teaches wherein the filter section is further configured to: execute, as the filter process, a prediction process of applying a first prediction express to a first image, wherein the first prediction expression performs a product sum calculation between the second filter coefficient and a prediction tap of the first image, and the prediction tap is a pixel value of a pixel of the first image; and generate a filter image based on the execute of the filter process ([0060] and [0064]-[0068] including Equation (1)).

As to claim 4, Kitaura further teaches wherein the coefficient conversion section is further configured to convert the first filter coefficient into the second filter coefficient whose number of prediction taps is different from that of the first filter coefficient ([0087]-[0091] and [0116]-[0119] – number of taps in different filter reference areas being different).

As to claim 5, Kitaura further teaches wherein the coefficient conversion section is further configured to convert the first filter coefficient into the second filter coefficient included in a prediction expression different from a prediction expression including the first filter coefficient ([0087]-[0091] and [0116]-[0119] – number of taps in different filter reference areas being different; the Equations (1) and (2) would also be different as a result).

As to claim 7, Kitaura further teaches a parse section configured to parse an In Loop Filter (ILF) coefficient of an ILF, wherein the ILF coefficient is used in local decoding of prediction encoding of a source image, and the ILF coefficient is included in an encoded bit stream; and a decoding section configured to decode encoded data to generate a decoded image, wherein the encoded data is included in the encoded bit stream, the encoded data is obtained based on the prediction encoding of the source image, the first filter coefficient includes the ILF coefficient, the second filter coefficient includes a tap coefficient included in a second prediction expression, the second prediction expression predicts the source image from the decoded image, the coefficient conversion section is further configured to convert the ILF coefficient into the tap coefficient, and the decoding section includes the filter section that is 

As to claim 6, the combination of Kitaura and Nishida teaches a classification section configured to classify a noticed pixel of the first image into one of plural classes, wherein the coefficient conversion section is further configured to convert the first filter coefficient for each class of the plural classes into the second filter coefficient of a class number different from that of the first filter coefficient (Nishida; [0152], [0156], [0161]-[0165], [0194]-[0207], and [0286]-[0291]).

As to claim 8, Kitaura further teaches wherein the parse section is further configured to parse the conversion coefficient, the conversion coefficient is included in the encoded bit stream, and the coefficient conversion section is further configured to convert the ILF coefficient into the tap coefficient based on the conversion coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; see Equation (2) in [0092]-[0103]).

As to claim 9, the combination of Kitaura and Nishida teaches a parse section configured to parse an In Loop Filter (ILF) coefficient of an ILF, wherein the ILF coefficient is used in local decoding of prediction encoding of a source image, and the ILF coefficient is included in an encoded bit stream; a decoding section configured to decode encoded data to generate a decoded image, wherein the encoded data is included in the encoded bit stream, and the encoded data is obtained based on the prediction encoding of the source image; and a conversion coefficient storage section configured to store the conversion coefficient, wherein the first filter coefficient includes the ILF coefficient, the second filter coefficient includes a tap coefficient, the tap coefficient is included in a second prediction expression, the second prediction expression predicts a second image equivalent to the source image from a third image equivalent to the decoded image, the coefficient conversion section is further configured to convert the ILF coefficient into the tap coefficient based on the stored conversion coefficient, and the decoding section includes the filter section is further configured to execute the filter process for the decoded image 

As to claim 10, Kitaura further teaches wherein the first filter coefficient includes an In Loop Filter (ILF) coefficient of an ILF of a decoding apparatus that includes the ILF to decode encoded data, the encoded data is obtained based on prediction encoding of a source image, the encoded data is included in an encoded bit stream, the second filter coefficient includes a tap coefficient included in a second prediction expression, the second prediction expression predicts the source image from a decoded image, the decoded image is obtained from the decoding apparatus based on the decode of the encoded data, the coefficient conversion section is further configured to convert the ILF coefficient into the tap coefficient, and the filter section is further configured to execute the filter process for the decoded image based on the tap coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area).

As to claim 11, Kitaura does not teach a conversion coefficient storage section configured to store the conversion coefficient, wherein the first filter coefficient includes an In Loop Filter (ILF) coefficient of an ILF of a decoding apparatus, the decoding apparatus decodes encoded data included in an encoded bit stream, the encoded data is obtained by prediction encoding of a source image, the second filter coefficient includes a tap coefficient included in a second prediction expression, the second prediction expression predicts a second image equivalent to the source image from a third image equivalent to a decoded image, the decoded image is obtained based on the decode of the encoded data, the coefficient conversion section is further configured to convert the ILF coefficient into the tap coefficient based on the stored conversion coefficient, and the filter section is further configured to execute the filter process for the decoded image based on the tap coefficient (Kitaura; [0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; Nishida; see [0172]-[0194] including Equations (1)-(8); also see [0207]-[0209]).

As to claim 12, Kitaura does not teach a tap coefficient storage section configured to store a first tap coefficient, wherein the first tap coefficient is included in a second prediction expression, the second prediction expression predicts a second image equivalent to a source image from a third image equivalent to a decoded image, the decoded image is obtained based on decode of encoded data, the encoded data is obtained based on encode of the source image, the first filter coefficient includes the first tap coefficient, the second filter coefficient includes a second tap coefficient included in a third prediction expression, the third prediction expression predicts the source image from the decoded image, the coefficient conversion section is further configured to convert the first tap coefficient into the second tap coefficient, and the filter section is further configured to execute the filter process for the decoded image based on the second tap coefficient (Kitaura; [0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; see Equation (2) in [0092]-[0103]; Nishida; see [0172]-[0194] including Equations (1)-(8); also see [0207]-[0209]).

As to claim 13, Kitaura further teaches a tap coefficient storage section configured to store a first tap coefficient from the first tap coefficient and a second tap coefficient, wherein the first coefficient and the second tap coefficient are included in a second prediction expression, and the second prediction expression predicts a second image from a third image; and a conversion coefficient storage section configured to store the conversion coefficient, wherein the first filter coefficient includes the first tap coefficient, the second filter coefficient includes the second tap coefficient, the coefficient conversion section is further configured to convert the first tap coefficient into the second tap coefficient based on the stored conversion coefficient, and the filter section is further configured to execute the filter process for the third image based on the second tap coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; see Equation (2) in [0092]-[0103]).

As to claim 16, the combination of Kitaura and Nishida teaches wherein the coefficient conversion section is further configured to convert the tap coefficient into the seed coefficient, the tap coefficient is included in a prediction expression to predict a second image from a first image, and the 

As to claim 15, Kitaura teaches a data processing apparatus comprising:

a coefficient conversion section configured to convert a tap coefficient ([0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; also see [0116]-[0119]; further see Equation (2) in [0092]-[0103]);

and a filter section configured to perform a filter process ([0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; also see [0116]-[0119]; further see Equation (2) in [0092]-[0103]).

Kitaura does not teach converting a tap coefficient into a seed coefficient based on a first conversion coefficient of a first set of conversion coefficients and a second conversion coefficient of a second set of conversion coefficients, wherein the tap coefficient is included in a prediction expression that is a polynomial to predict second data from first data, and the seed coefficient is included in a coefficient approximate expression that is a polynomial to approximate the tap coefficient; and performing a filter process to apply, to data, a prediction expression to perform a product sum calculation based on the tap coefficient obtained from the coefficient approximate expression including the seed coefficient.

However, Nishida teaches converting a tap coefficient into a seed coefficient based on a first conversion coefficient of a first set of conversion coefficients and a second conversion coefficient of a 

and performing a filter process to apply, to data, a prediction expression to perform a product sum calculation based on the tap coefficient obtained from the coefficient approximate expression including the seed coefficient (see [0214]-[0237] including Equations (9)-(19); also see [0271]-[0279] including Equations (22)-(27); further see [0268]-[0272] and [0299]-[0308] for seed coefficients and wherein a tap coefficient is defined by a cubic polynomial).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present technology can be applied, for example, an encoding apparatus and a decoding apparatus of an image (Nishida; abstract).

As to claim 17, the apparatus of claim 15 performs all the steps of the method of claim 17. Therefore, claim 17 is rejected similarly as claim 15.

Response to Arguments

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.

However, Nishida teaches wherein the particular coefficient is a conversion coefficient; and the conversion coefficient is obtained based on a process of conversion coefficient learning that statistically minimizes an error of the second filter coefficient obtained based on the conversion coefficient (see [0181]-[0188] including Equations (4)-(8); also see [0229]-[0232] including Equations (15)-(16); further see [0269]-[0275] including Equations (21)-(24)).

In [0229]-[0230], it is disclosed that, while the seed coefficient .beta..sub.m,n with which the prediction error e.sub.k of the expression (14) is made 0 is optimum for prediction of the high picture quality pixel, it is generally difficult to determine such a seed coefficient .beta..sub.m,n as described above for all high picture quality pixels. Therefore, if, for example, a minimal square method is adopted as a norm representing that the seed coefficient .beta..sub.m,n is optimum, then an optimum seed coefficient .beta..sub.m,n can be determined by minimizing the sum total E (total errors) of square errors represented by the following expression. Furthermore, in [0274]-[0275], if the minimum square method is adopted as a norm representing that the seed coefficient .beta..sub.m,n is optimum, then the optimum seed coefficient .beta..sub.m,n can be determined by minimizing the sum total E (statistical errors) of square errors represented by the following expression. A minimum value (lowest value) of the sum total E of square errors of the expression (23) is given by .beta..sub.m,n with which a result obtained by partial differentiation of the sum total E with the seed coefficient .beta..sub.m,n is made 0 as indicated by the expression (24). In [0216], it is stated that, from the seed coefficient, tap coefficients can be generated by applying (determining) the parameter z. From such a point of view, the seed coefficient can be regarded as information equivalent to the tap coefficients. In [0237], it is stated that the seed coefficient for each class is determined by performing learning for establishing and solving a normal equation of the expression (20) for each class using a great number of high picture quality pixels y.sub.1, y.sub.2,... and y.sub.k as the teacher data and the low picture quality pixels x.sub.1,k, x.sub.2,k,... and x.sub.N,k 

In other words, minimizing errors to determine optimum seed coefficients that are used to generate tap coefficients would entail minimizing an error of a second filter coefficient based on a conversion coefficient, wherein the conversion coefficient is obtained based on a process of conversion coefficient learning.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482